 


109 HR 444 IH: Hybrid Vehicle HOV Access Act
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 444 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Issa (for himself, Mr. Sherman, Mr. Cox, Mr. Platts, Mr. Dreier, Mrs. Jo Ann Davis of Virginia, Mr. McDermott, Ms. Harman, Mr. Berman, Ms. Watson, Mr. George Miller of California, Mr. Calvert, Mr. Baird, and Mr. Schiff) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, relating to the use of high occupancy vehicle lanes by hybrid vehicles. 
 
 
1.Short titleThis Act may be cited as the Hybrid Vehicle HOV Access Act. 
2.HYBRID VEHICLE EXCEPTIONSection 102(a) of title 23, United States Code, is amended by adding at the end the following: 
 
(3)Exception for low-emission hybrid vehiclesNotwithstanding paragraph (1), a State may permit a vehicle with fewer than 2 occupants to operate in high occupancy vehicle lanes if— 
(A)such vehicle is a hybrid vehicle; and 
(B)the State establishes, after the date of enactment of this paragraph, requirements for identifying vehicles that are hybrid vehicles and labeling such vehicles as hybrid vehicles. 
(4)Hybrid vehicle definedFor purposes of this subsection, the term hybrid vehicle means a motor vehicle (as such term is defined in section 164(a))— 
(A)which draws propulsion energy from onboard sources of stored energy which are both— 
(i)an internal combustion or heat engine using combustible fuel; and 
(ii) a rechargeable energy storage system; 
(B)which, in the case of a passenger automobile or light truck— 
(i) for 2002 and later model vehicles, has received a certificate of conformity under the Clean Air Act (42 U.S.C. 7401 et seq.) and meets or exceeds the equivalent qualifying California low emission vehicle standard under section 243(e)(2) of the Clean Air Act (42 U.S.C. 7583(c)(2)) for that make and model year; and  
(ii)for 2004 and later model vehicles, has received a certificate that such vehicle meets or exceeds the Bin 5 Tier II emission level established in regulations prescribed by the Administrator of the Environmental Protection Agency under section 202(i) of the Clean Air Act (42 U.S.C. 7521(i)) or as meeting a California Air Resources Board emission standard that is at least as stringent for that make and model year vehicle, and meets any additional Environmental Protection Agency or California Air Resources Board emissions category or other requirements identified by the Agency or the Board, as the case may be;  
(C) 
(i)which has been certified by the Administrator of the Environmental Protection Agency to have a 45-mile-per-gallon or greater fuel economy highway rating; or 
(ii) which meets any additional requirements, restrictions, or conditions that the State establishes before, on, or after the date of enactment of this paragraph; and 
(D) which is made by a manufacturer.. 
3.TerminationEffective December 31, 2010, paragraphs (3) and (4) of section 102(a) of title 23, United States, are repealed. 
 
